Citation Nr: 1145516	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bowel disease, variously characterized as Crohn's disease, ulcerative colitis, or inflammatory bowel disease, secondary to hepatitis C.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2005 and June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the May 2005 rating decision, the RO granted entitlement to service connection for hepatitis C and assigned a 10 percent disability rating, effective February 5, 2001.  The Veteran disagreed with the assigned rating and a statement of the case (SOC) was issued in March 2006.  The Veteran perfected his appeal by filing a timely substantive appeal (VA Form 9) in April 2006.  A review of the record demonstrates that this appeal has not been withdrawn and, accordingly, the appeal of the initial rating remains pending.

The June 2006 rating decision denied the Veteran's claims of entitlement to service connection for inflammatory bowel disease, Crohn's disease, and ulcerative colitis.  The Veteran disagreed with the denials and perfected his appeal by filing a substantive appeal in December 2006.

In the December 2006 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  However, in September 2011, the Veteran, through his representative, withdrew the request for a hearing.


REMAND

The Veteran seeks entitlement to service connection for inflammatory bowel disease, Crohn's disease, and ulcerative colitis, all claimed as secondary to service-connected hepatitis C.  See the Veteran's claim dated January 2006.  The Veteran also asserts entitlement to a higher initial disability rating for his service-connected hepatitis C, in excess of the currently assigned 10 percent evaluation.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As for the service connection claim, an August 2005 Colonoscopy Procedure Report indicated the following findings:  "1.  Colitis of the rectum, the sigmoid, the descending colon, the transverse colon, the ascending colon, and the cecum; 2. A few aphthous ulcers; 3. There was diffuse involvement found."  A differential diagnosis including Crohn's disease and ulcerative colitis was noted at that time.  Dr. M.S.T. later indicated that while the Veteran "did obtain some serologic markers for inflammatory bowel disease.  These have returned positive - most likely [the Veteran] does have Crohn's Colitis."  See the letter from Dr. M.S.T. dated September 2005.  Continuing diagnoses of inflammatory bowel disease and/or Crohn's disease were subsequently documented in the record.  See private treatment records dated September 2005; VA treatment records dated May 2009.  Notably, a VA primary care treatment record indicated that "some of his pathologies were questionable in terms of" a diagnosis of irritable bowel disorder.  See the VA primary care note dated May 2009.  Accordingly, questions remain concerning whether the Veteran is currently diagnosed with irritable bowel disease, or inflammatory disease such as Crohn's disease, and/or ulcerative colitis.

It is undisputed that the Veteran is service connected for hepatitis C.  Dr. M.S.T. has indicated in a November 2005 letter that the Veteran's inflammatory bowel disease was complicated by underlying hepatitis C.  It is not clear in what sense Dr. M.S.T. meant that the disease was "complicated," whether it was actually caused by or made worse by hepatitis C, or was merely made more difficult to evaluate or treat.  As such, this case presents a medical question that cannot be answered without further evidentiary development.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  An examination is therefore necessary to clarify diagnoses and to obtain a medical opinion as to nexus.  See 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the claim for increase for hepatitis C, the Veteran underwent a VA examination in March 2005.  At that time, the VA examiner noted the Veteran's report of some fatigue and weakness.  The Veteran was noted to "watch his diet, but is on no other treatment for his hepatitis C."  The Veteran was subsequently treated for intractable vomiting and diarrhea with mild dehydration.  See the private treatment records dated August 2005.  Additionally, he complained of right upper quadrant pain and right kidney-area pain.  See the letter from Dr. M.S.T. dated November 2005; see also the VA gastroenterology note dated May 2009.  Moreover, the Veteran has repeatedly asserted that his hepatitis C symptoms have worsened; in particular, he indicated that he is on "daily medication" to treat his hepatitis C and "would not be able to function if [he] were not."  See, e.g., the VA Form 9 dated April 2006.  Given that six years have passed since the most recent VA compensation examination as to the hepatitis C and the symptoms may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his service-connected hepatitis C.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran continues to receive regular treatment through VA facilities.  He previously received treatment at the Cleveland and Chillicothe VA Medical Centers (VAMCs) and the associated VA outpatient clinic in Columbus.  See the Veteran's statement dated September 2009.  Updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and his representative and request that the Veteran identify any outstanding medical examination and treatment records pertinent to his claims.  The AOJ should take appropriate steps to secure any outstanding VA treatment records as well as medical records identified by the Veteran, if any, and associate them with the VA claims folder.  This should include records from the Cleveland and Chillicothe VAMCs and VA outpatient clinic in Columbus.

2.  The AOJ should schedule the Veteran for an examination with a gastroenterology expert to address the severity of the Veteran's hepatitis C and his claim of secondary service connection for inflammatory bowel disease, Crohn's disease, and ulcerative colitis.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner should identify any and all gastrointestinal disabilities beyond hepatitis C, to include the presence of any inflammatory bowel disease, Crohn's disease, or ulcerative colitis.  For each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability has been caused by or made chronically worse by the Veteran's service-connected hepatitis C.

The examination report and medical opinion should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner determines that he/she cannot provide an opinion on secondary service connection without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of a disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion on the secondary service connection questions can be obtained.)

The examiner should also report whether the Veteran's service-connected hepatitis C is manifested by fatigue, malaise, anorexia, hepatomegaly, nausea, vomiting, arthralgia, or right upper quadrant pain, and how often such symptoms occur.  The examiner should also determine if any weight loss (or other indication of malnutrition) has occurred, and if so, to what extent.  The examiner should determine whether the Veteran has had incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) severe enough to require bed rest, and if so, the total duration of such incapacitating episodes in the past 12 months.  See 38 C.F.R. §§ 4.112, 4.114 (Diagnostic Code 7354).  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  After undertaking any additional development deemed necessary, the AOJ should then re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

